DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Domestic Benefit
	No claim to an application for domestic benefit. 
Foreign Priority
Receipt is acknowledged of certified copies of papers (i.e., application number 10-2019-0030155, filed in Republic of Korea on 03/15/2019) required by 37 CFR 1.55, as electronically retrieved by USPTO on 05/22/2019.
Receipt is acknowledged of certified copies of papers (i.e., application number 10-2018-0040544, filed in Republic of Korea on 04/06/2018) required by 37 CFR 1.55, as electronically retrieved by USPTO on 05/22/2019.
Two Information Disclosure Statement
The two information disclosure statements submitted on 04/01/2019 & 11/27/2020, respectively were filed before first Office action. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the two information disclosure statements are considered. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


--SUBSTRATE SUPPORT UNIT AND SUBSTRATE PROCESSING APPARATUS HAVING THE SAME INCLUDING REFLECTIVE MEMBER CONFIGURED TO REFLECT LIGHT TOWARD SUBSTRATE--.

Reasons for Allowance
Claims 1-27 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The closest prior-art of record is the information disclosure statement provided on 11/27/2020 containing reference KR10-2016-0008065. This reference teaches of an outer reflector member 267 in Figures 4-5 but this reflecting member is vertical (i.e., straight up and down) and therefore does not reflect the light back toward the substrate.  It is impermissible hindsight to combine reflectors that are curved as in information disclosure statement provided on 11/27/2020 of KR10-2014-0018915 & KR10-2013-0074562 with KR10-2016-0008065.
Independent claims 1 and 17 both recite “a reflective member configured to reflect light energy lost in a lateral direction of the chick stage toward the substrate.” As such, both independent claims are allowed and dependent claims thereof are also allowed.  
The current Notice of References Cited-892 Form lists references of the general state of the art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

27 February 2021
/John P. Dulka/Primary Examiner, Art Unit 2895